Gunby, J.
The plea of novation admits that, at the time the novation is alleged to have gone into effect, the creditor had a right to be paid, and certainly interrupts prescription at that time by acknowledging the existence of the debt.
2. Where a married woman owes a debt contracted for and bearing upon her separate estate, her acknowledgment of and promise to pay the same in a letter, signed by her without the authorization of her husband, interrupts prescription on said debt. 14 An. 676.
3. Parol evidence is admissible to explain the meaning of the terms of a letter in which defendant acknowledged that she owed plaintiff for valuable services and promised to pay him. Evidence to show what services she referred to is not obnoxious to Act of 1858, embodied in C. C. 2278. 23 An. 455; Tilden vs. Morrison’s Succession, 32 An.
4. When a debt due for attorney’s fees past due has been acknowledged, it ceases to be an open account and becomes prescriptible by only ten years. All the debts mentioned in C. C. 3538 are treated as open accounts; that is, not fixed, not formal, not settled. In the Code of 1808, the words, “ when there has been a settlement made,” corresponded to the words, “ an account acknowledged,” in C. C. 3538. The words were changed in the Code of 1825. to make the English text conform to the French version — compte arrété.
5. Where a witness has been asked but one question by the party sivéaring him, the other party has the right to cross-examine him on all questions in the case. King vs. Atkins, 33 An.